Name: Commission Regulation (EEC) No 3340/88 of 27 October 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 10 . 88 Official Journal of the European Communities No L 295/53 COMMISSION REGULATION (EEC) No 3340/88 of 27 October 1988 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, &gt; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2792/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount , of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3025/88 Q, as last amended by Regulation (EEC) No 3256/88 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3025/88 to the infor ­ 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') are as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 ( 10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 28 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 197, 26 . 7. 1988 , p . 1 . (3) OJ No L 164, 24 . 6 . 1985, p . 11 . (4) OJ No L 250, 9 . 9 . 1988 , p . 12 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . (6) OJ No L 197, 26 . 7 . 1988, p . 10 . O OJ No L 271 , 1 . 10 . 1988 , p . 62. (8) OJ No L 289, 22. 10 . 1988 , p . 46 . O OJ No L 266, 28 . 9 . 1983, p . 1 . ( ,0) OJ No L 53, 1 . 3 . 1986, p . 47. (") OJ No L 183, 3 . 7. 1987, p . 18 . No L 295/54 Official Journal of the European Communities 28 . 10. 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU) :  Spain 0,580 0,580 0,580 0,580 0,580 0,580  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,022 20,184 20,345 20,428 19,890 20,051 2. Final aids : \ l \ (a) Seed harvested and processed in :  Federal Republic of Germany \ \ (DM) 47,64 48,03 48,41 48,65 47,40 48,04  Netherlands (Fl) 53,17 53,60 54,03 54,25 52,83 53,50  BLEU (Bfrs/Lfrs) 958,30 966,05 973,76 986,40 960,43 968,20 : France (FF) 142,75 143,91 145,06 149,87 145,56 146,75  Denmark (Dkr) 172,06 . 173,46 174,84 178,94 174,11 175,49  Ireland ( £ Irl) 15,862 15,991 16,119 16,668 16,189 16,321  United Kingdom ( £) 11,658 11,754 11,845 12,595 12,179 12,179  Italy (Lit) 29 613 29 855 30 043 31 539 30 578 30 529  Greece (Dr) 2 216,65 2 227,53 2 225,86 2 206,95 2 090,26 2 023,77 (b) Seed harvested in Spain and Il\\II\\ processed : li\\li li  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 89,44  in another Member State (Pta) 2981,91 3 006,93 3 024,20 3 025,62 2 942,06 2 930,Q0 (c) Seed harvested in . Portugal and I-I||\ processed : \\ l . '  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 338,44 4 368,37 4 381,44 4 377,16 4 271,09 4 243,69 28. 10. 88 Official Journal of the European Communities No L 295/55 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU):  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal 2,500 2,500 2,500 2,500 2,500 2,500 '  Other Member States 22,522 22,684 22,845 22^28 22,390 22,551 2. Final aids : \ \ (a) Seed harvested and processed in : \  Federal Republic of Germany \ (DM) 53,54 53,93 54,31 54,55 53,30 53,94  Netherlands (Fl) 59,79 60,22 60,64 60,87 59,45 60,12  BLEU (Bfrs/Lfrs) 1 078,46 1 086,22 1 093,93 1 107,12 1 081,14 1 088,92  France (FF) 161,44 162,60 163,75 168,83 164,52 165,71  Denmark (Dkr) 193,95 195,35 196,73 201,05 196,22 197,60  Ireland ( £ Irl) 17,940 18,069 18,197 18,778 18,299 18,431  United Kingdom ( £) 13,298 13,394 13,485 14,282 13,867 13,867  Italy (Lit) 33 606 33 847 34 036 35 627 34 665 34 616  Greece (Dr) 2 588,65 2 599,53 2 597,85 2 578,95 2 462,26 2 395,77 (b) Seed harvested in Spain and \ \ processed : Il  in Spain (Pta) 474,98 474,98 474,98 474,98 474,98 474,98  in another Member State (Pta) 3 367,44 3 392,46 3 409,73 3 411,15 3 327,59 3 315,53 (c) Seed harvested in Portugal and processed : li  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 808,46 4 838,39 4 851,46 4 847,17 4 741,11 4 713,70 No L 295 56 Official Journal of the European Communities 28 . 10 . 88 ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 10 11 12 1 2 1 . Gross aids (ECU) :  Spain 5,170 5,170 5,170 5,170 5,170  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 22,054 22,349 22,727 22,938 22,330 2. Final aids : \ (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM) 52,50 53,19 54,09 54,63 53,22  Netherlands (Fl) 58,57 59,35 60,35 60,91 59,31  BLEU (Bfrs/Lfrs) 1 055,35 1 069,52 1 087,69 1 107,60 1 078,25  France (FF) 1 56,89 159,07 161,91 168,24 163,37  Denmark (Dkr) 189,36 191,94 195,25 200,92 195,46  Ireland ( £ Irl) 17,432 17,675 17,990 18,712 18,170  United Kingdom ( £) 12,767 12,956 13,202 14,132 13,661  Italy (Lit) 32 500 32 964 33 513 35 399 34 311  Greece (Dr) 2 403,36 2 436,09 2 470,71 2 471,04 2 338,41 (b) Seed harvested in Spain and processed :  in Spain (Pta) 797,28 797,28 797,28 797,28 797,28  in another Member State (Pta) 3 326,91 3 372,42 3 422,07 3 441,77 3 347,32 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 422,36 6 479,25 6 533,58 6 552,36 6 428,82  in another Member State (Esc) 6 236,47 6 291,72 6 344,47 6 362,71 6 242,74 3 . Compensatory aids : || "in Spain (Pta) 3 278,42 3 322,83 3 372,48 3 389,98 3 295,53 4. Special aid : \ IIIl  in Portugal (Esc) 6 236,47 6 291,72 6 344,47 6 362,71 6 242,74 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be .multiplied by 1,0298070. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when die latter is a country other than the country of production (value of 1 ECU) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM 2,072150 2,067930 2,063760 2,059890 2,059890 2,048560 Fl 2,336610 2,332830 2,329380 2,325130 2,325130 2,314270 Bfrs/Lfrs 43,435400 43,434400 43,436800 43,423500 43,423500 43,412800 FF 7,076570 7,082230 7,088050 7,094760 7,094760 7,111510 Dkr 7,993410 7,997300 8,003260 8,011890 8,011890 8,034930 £Irl 0,775606 0,775706 0,775669 0,775805 0,775805 0,775258 £ 0,657241 0,659014 0,660741 0,662383 0,662383 0,667276 Lit 1 543,06 1 548,42 1 553,44 1 558,56 1 558,56 1 572,78 Dr 170,19000 171,51900 172,74600 174,08900 174,08900 178,95500 Esc 171,33200 172,15400 173,01200 173,93300 173,93300 176,57500 Pta 136,35800 136,84400 137,39800 137,92700 137,92700 139,55900